               Case 1:19-cv-00327-JLT Document 44 Filed 09/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   JESUS VASQUEZ, by and through his                  Case No.: 1:19-cv-00327-LJO-JLT
     Guardian Ad Litem, Christina Garcia,
12                                                      ORDER AFTER INFORMAL
                   Plaintiff,                           TELEPHONE CONFERENCE RE
13
                                                        DISCOVERY DISPUTE
14           vs.
                                                        (Doc. 42)
15   RICHLAND SCHOOL DISTRICT; PAUL
16   MARTINEZ and DOES 1 TO 10, inclusive,

17                 Defendants.
18           At the request of plaintiff’s counsel, the Court held an informal discovery conference
19   (Doc. 42). At the conference, counsel agreed that the Court would issue an order to the
20   Shafter Police Department to obtain the identity of the witness to the events at issue in this
21   case. The rationale behind this agreement was that the identities of the witnesses could not be
22   disclosed by the District due to prohibitions placed by California’s Education Code and
23   District policies, and the police report would serve the need of the plaintiff to discover the
24   case.
25   ///
26   ///
27   ///
28
                                                    1
                 Case 1:19-cv-00327-JLT Document 44 Filed 09/29/20 Page 2 of 2


 1         Counsel also agreed they would submit a stipulation to adjust the expert discovery
 2   deadlines to allow them to preserve resources until after they complete mediation on October
 3   19, 2020.
 4

 5   IT IS SO ORDERED.

 6      Dated:      September 29, 2020                 /s/ Jennifer L. Thurston
 7                                               UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
